DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 16 March 2021.
Claims 1-7 are currently pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stopping shoulder surface (listed as 412 in specification, but not in drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wyler (US 2016/0229043) in view of Tsuchiya (US 2013/0248216).

Claim 1, Wyler teaches an electric nail gun (10; Fig. 1) comprising:
a muzzle unit (Fig. 5) that surrounds a striking axis (38; Fig. 5) and that includes a nail gun seat adapted for loading a nail (¶[0031]);
a cylinder unit (30; Fig. 2) that includes
a striking cylinder (18; Fig. 13) connected to said muzzle unit along the striking axis (¶[0031]), and
a nail-striking subunit (22; Fig. 13) disposed in said muzzle unit and said striking cylinder (¶[0031]), extending along the striking axis, and adapted to be driven by air pressure in said striking cylinder to move along the striking axis for striking the nail (¶[0031]);
a lifting wheel (78; Fig. 4) that is mounted to said muzzle unit, and that is rotatable about a rotational axis (¶[0043]), 
a casing (58; Fig. 3) that is connected to said muzzle unit, and that surrounds the rotational axis (¶[0034]);
a motor unit (46; Fig. 9) that is mounted to said casing (¶[0034]);
a driving member (150; Fig. 10) that is mounted in said casing, that is connected to and drivable by said motor unit to rotate about the rotational axis (¶[0040]), and
a transmission shaft (74; Fig. 10) that is disposed between said driving member and said lifting wheel (¶[0035]), has
a first position, where said lifting wheel is at the default position such that rotation of said driving member results in movement of said nail-striking
subunit along the striking axis (“With reference to FIG. 9, the transmission 62 includes an input 70 (i.e., a motor output shaft) and includes an output shaft 74 extending to a lifter 78, which is operable to move the driver blade 26 from the driven position to the ready position” ¶[0035]), and
a second position, where said lifting wheel is at the shifted position such that rotation of said driving member does not result in movement of said
nail-striking subunit along the striking axis (“In response to a reaction torque applied to the transmission output shaft 74 that is above a predetermined threshold, torque from the motor 46 is diverted from the transmission output shaft 74 to the ring gear 138, causing the ring gear 138 to rotate and the detent members 170 to slide over the lugs 166. As described in further detail below, when the driver blade 26 is being held in the ready position, the reaction torque applied to the transmission 62 through the output shaft 74 is insufficient to cause the torque-limiting clutch mechanism 158 to slip in this manner.” ¶[0042]).
Wyler does not teach said lifting wheel being movable along the rotational axis between a default position, where said lifting wheel is engageable with said nail-striking subunit such that rotation of said lifting wheel results in movement of said nail-striking subunit along the striking axis so as to increase the air pressure in said striking cylinder, and a shifted position, where said lifting wheel is not engageable with said nail-striking subunit; and a driving member has a plurality of spaced-apart first coupling portions arranged about the rotational axis; and a transmission shaft has a plurality of spaced-apart second coupling portions arranged about the rotational axis and respectively and movably engaged with said first coupling portions, and that is co-rotatably and co-movably connected to said lifting wheel such that said transmission shaft is convertible relative to said driving member along the rotational axis between a first position, where said lifting wheel is at the default position such that rotation of said driving member results in movement of said nail-striking subunit along the striking axis, and a second position, where said lifting wheel is at the shifted position such that rotation of said driving member does not result in movement of said nail-striking subunit along the striking axis.
However, Tsuchiya teaches said operation wheel (58; Fig. 5) being movable along the rotational axis between 
a default position, where said operation wheel (58; Fig. 5) is engageable with said subunit (32; Fig. 4) such that rotation of said operator wheel results in movement of said subunit (“As illustrated in FIG. 5, the clutch members 54 and 56 are opposed to each other and, the clutch members 54 and 56 approach toward each other to engage with each other relative to a rotation direction. In this case, torque is transmitted from the prime mover 20 to the blade assembly 32” ¶[0040]), and
a shifted position, where said operation wheel is not engageable with said subunit (“The driving side clutch member 54 is capable of moving with respect to the spline shaft 28 in the axis direction and is supported with respect to the spline shaft 28 (i.e., the transmission shaft 26) so as to be incapable of rotating. The driving side clutch member 54 is biased toward the driven side clutch member 56 by a coil spring 52” ¶[0039]);
and a driving member (56; Fig. 11; ¶[0039]) has a plurality of spaced-apart first coupling portions arranged about the rotational axis (see Fig. 11 showing two spaced apart coupling portions on 56); and
a transmission shaft (54; Fig. 5 and 11) has a plurality of spaced-apart second coupling portions (see Fig. 11 showing two spaced apart coupling portions on 54) arranged about the rotational axis and respectively and movably engaged with said first coupling portions (¶[0039]), and that is co-rotatably and co-movably connected to said lifting wheel such that said transmission shaft is convertible relative to said driving member along the rotational axis between 
a first position, where said operation wheel is at the default position such that rotation of said driving member results in movement of said subunit along the axis (“As illustrated in FIG. 5, the clutch members 54 and 56 are opposed to each other and, the clutch members 54 and 56 approach toward each other to engage with each other relative to a rotation direction. In this case, torque is transmitted from the prime mover 20 to the blade assembly 32” ¶[0040]), and
a second position, where said operation wheel is at the shifted position such that rotation of said driving member does not result in movement of said
subunit along the axis (“The driving side clutch member 54 is capable of moving with respect to the spline shaft 28 in the axis direction and is supported with respect to the spline shaft 28 (i.e., the transmission shaft 26) so as to be incapable of rotating. The driving side clutch member 54 is biased toward the driven side clutch member 56 by a coil spring 52” ¶[0039]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Wyler, by using the disengagable clutch, as taught by Tsuchiya, for preventing torque from the motor going to the tool assembly when adjusting the tool when still on, thus preventing possible injury.

Claim 2, Wyler as modified by Tsuchiya teaches the  electric nail gun as claimed in Claim 1. Wyler teaches wherein:
the striking axis (38; Fig. 16) extends in a striking direction that is perpendicular to the rotational axis (134; Fig. 11);
said nail-striking subunit (22; Fig. 13) has a firing pin (26; Fig. 13) adapted for striking the nail (¶[0031]), and a plurality of spaced-apart first engaging members (210; Fig. 5) fixed on said firing pin and arranged in the striking direction, each of said first 
    PNG
    media_image1.png
    735
    550
    media_image1.png
    Greyscale
engaging members having a lifting surface that faces the striking direction (annotated Fig. 5), and
a sliding surface that is connected to said lifting surface, that is slanted with respect to a direction of the rotational axis, and that extends from said firing pin in a direction away from said nail gun seat and the rotational axis (annotated Fig. 5);
said lifting wheel (78; Fig. 6) includes a plurality of spaced-apart second engaging members (194; Fig. 6) arranged about the rotational axis, each of said second engaging members being provided to contact one of said lifting surface and said sliding surface of one of said first engaging members (¶[0043];
when said lifting wheel (78; Fig. 6) is engaged with said nail-striking subunit at the default position, at least one of said second engaging members (194; Fig. 6) abuts against said lifting surface of at least one of said first engaging members (¶[0044}); and
when one of said second engaging members (194; Fig. 6) is brought into contact with said sliding surface of one of said first engaging members (annotated Fig. 5), said one of said second engaging members is urged by said sliding surface to slide thereacross, thereby driving said lifting wheel to move from the default position to the shifted position (¶[0043]).

Claim 4, Wyler as modified by Tsuchiya teaches the electric nail gun as claimed in Claim 2. Tsuchiya teaches wherein: 
each of said first coupling portions (see Fig. 11 showing two spaced apart coupling portions on 56) of said driving member (56; Fig. 11) has a first sliding surface that is slightly inclined relative to the rotational axis (“FIG. 11 illustrates a cross-sectional shape of the pair of clutch members 54 and 56 vertical to a rotating shaft. However, the cross-sectional shape of the clutch members 54 and 56 is not particularly limited, but may be any shape that allows the clutch members 54 and 56 to engage with each other relative to the rotational direction.” ¶[0040]); and
each of said second coupling portions (see Fig. 11 showing two spaced apart coupling portions on 54) of said transmission shaft has a second sliding surface that is slightly inclined relative to the rotational axis (“FIG. 11 illustrates a cross-sectional shape of the pair of clutch members 54 and 56 vertical to a rotating shaft. However, the cross-sectional shape of the clutch members 54 and 56 is not particularly limited, but may be any shape that allows the clutch members 54 and 56 to engage with each other relative to the rotational direction.” ¶[0040]), and that faces said first sliding surface of a corresponding one of said first coupling portions such that, during rotation of said driving member, said first sliding surface abuts against said second sliding surface, thereby driving said transmission shaft to rotate therewith (“As illustrated in FIG. 5, the clutch members 54 and 56 are opposed to each other and, the clutch members 54 and 56 approach toward each other to engage with each other relative to a rotation direction.” ¶[0040]), and during movement of said transmission shaft from the first position to the second position, said second sliding surface slides along said first sliding surface (¶[0040]).

Claim 5, Wyler as modified by Tsuchiya teaches the electric nail gun as claimed in Claim 4. Tsuchiya teaches wherein: 
each of said first coupling portions of said driving member further has a first contact surface that faces said first sliding surface (56; Fig. 11; ¶[0040]);
each of said second coupling portions of said transmission shaft further has a second contact surface that faces said second sliding surface (54: Fig. 11; ¶[0040]);
when said transmission shaft is at the first position, said first contact surface and said second contact surface are in contact with each other (“As illustrated in FIG. 5, the clutch members 54 and 56 are opposed to each other and, the clutch members 54 and 56 approach toward each other to engage with each other relative to a rotation direction.” ¶[0040]); and
when said transmission shaft is at the second position, said first contact surface and said second contact surface are spaced apart from each other (“On the other hand, as illustrated in FIG. 7 and FIG. 9, when the clutch members 54 and 56 separate from each other, the clutch members 54 and 56 disengage from each other.” ¶[0040]).

Claim 6, Wyler as modified by Tsuchiya teaches the electric nail gun as claimed in Claim 2. Tsuchiya teaches wherein: 
said transmission shaft (transmission shaft 26; Fig. 7) has a shaft segment (28; Fig. 7) that is connected to said lifting wheel (“a spline shaft 28 is fixed to an end of the transmission shaft 26, and the driving side clutch member 54 is attached to the spline shaft 28.” ¶[0039), and a coupling segment that is connected to said shaft segment, and that is formed with said second coupling portions (¶[0039]).

Claim 7, Wyler as modified by Tsuchiya teaches the electric nail gun as claimed in Claim 6. Tsuchiya teaches a resilient member (52; Fig. 7) disposed between and abutting against said coupling segment and said casing for biasing said transmission shaft to the first position (“he driving side clutch member 54 is biased toward the driven side clutch member 56 by a coil spring 52.” ¶[0039]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731